Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims 1 and 8 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a closure assembly according to the claim including a stop member positioned inside the claimed recess, a body configured to be pivotally coupled to the top surface and a stop engager is configured to contact the stop member when the body is in the open position.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Dark (US Patent No. 4,440,327) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a closure assembly for a dispenser comprising: a base comprising, a top surface defining a recess, a first connection portion at a first end of the recess, and a second seal positioned at an opposing end of the recess; and a body comprising a first end defining a first opening and an opposing second end defining a second opening, wherein the body defines an interior space extending from the first opening to the second opening, the second end of the body is configured to be pivotally coupled to the top surface, wherein the body is configured to move between an open position where the body is fluidly connected with the recess, and a closed position where the body is not fluidly connected with the recess, wherein in the closed position, the second seal engages the second end of the body to create a water-tight seal and the first connection portion engages the first end of the body to effectuate a seal, and wherein the second seal and the first connection are configured to exert a force toward each other in a direction along a longitudinal axis of the tube to tension the body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754